DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/023095 to Jung et al. (Jung).
In reference to claim 13, Jung teaches a vacuum adiabatic body (FIG. 1-4 and 9) comprising a main body (1, FIG. 1-4) having a vacuum adiabatic body to form a first space configured to store items (par 0029), wherein the vacuum adiabatic body includes a first plate (10, FIG. 1-4) configured to define at least a portion of a wall for the first space; a second plate (20, FIG. 1-4) configured to define at least a portion of a wall for a second space external to the refrigerator (FIG. 1-4); a third space (space comprising vacuum 50, FIG. 1-4) that is provided between the first plate and the second plate and is configured as a vacuum space (50, FIG. 1-4); and a heat resistance sheet (60, FIG. 17) coupled to at least one of the first plate or the second plate to seal the third space (FIG. 17) and a sealing frame (unmarked, in between 60 and 90, FIG. 9) including a side wall (wall connecting 90 and 10, FIG. 9) that is obliquely inclined with respect to at least one extension direction of the first plate or the second plate in a horizontal or vertical direction (FIG. 9) and that is positioned adjacent to the heat resistance sheet (60, FIG. 9) to cover the heat resistance sheet, the sealing frame being configured to cover respective edges of the first plate and the second plate (FIG. 9)
In reference to claim 14, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 13, and Jung additionally teaches wherein the sealing frame has a length in the horizontal or vertical direction that is greater than a width of the third space (50, FIG. 9) in the vertical direction (FIG. 9).
In reference to claim 15, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 13, and Jung additionally teaches wherein the heat resistance sheet (60, FIG. 1-4 and 9) is coupled to at least one of the first plate (10, FIG. 9) and is covered by the sealing frame (FIG. 9).
Allowable Subject Matter
Claims 1-12 and 16-20 are allowed.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 6/29/2022, with respect to the 102 rejections of claims 1-12 and 16-20 have been fully considered and are persuasive.  The 102 rejections of claims 1-12 and 16-20 have been withdrawn. 
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
In reference to the newly added limitations to claim 13, Jung clearly teaches a sidewall (62, FIG. 9) that is adjacent the heat resistive sheet (60, FIG. 9), as described in detail above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
10/24/2022